SUMMARY OPINION
POPOVICH, Chief Judge.
FACTS
This appeal is from a decision of the Commissioner of Economic Security affirming a referee’s finding that relator failed, without good cause, to accept suitable reemployment with a base period employer and was disqualified from receiving benefits pursuant to Minn.Stat. § 268.09, subd. 2 (Supp.1983).
Relator refused an offer of reemployment from her base period employer on May 27, 1983. The employer’s offer of a night shift position does not fall within the definition of sexual harassment outlined in Minn.Stat. § 268.09, subd. 1(1) (Supp.1983), nor does it, by itself, meet the definition of sexual discrimination provided by Minn. Stat. § 363.03, subd. 1(5) (1982). Relator’s concern about arranging child care was insufficient cause to reject the reemployment offer. Preiss v. Commissioner of Economic Security, 347 N.W.2d 74, 76-77 (Minn.Ct.App.1984).
DECISION
Under the narrow scope of review available to this court, White v. Metropolitan Medical Center, 332 N.W.2d 25, 26 (Minn.1983), we find sufficient evidence to sustain the Commissioner’s findings.
The Commissioner’s decision that relator, without good cause, failed to accept an offer of suitable reemployment and was *775properly disqualified from receiving unemployment compensation benefits pursuant to Minn.Stat. § 286.09, subd. 2, is affirmed.
Affirmed.